                   Case 1:20-cv-02441-LJL Document 48 Filed 08/11/21 Page 1 of 1
                                                                            [ I      .   -- - - --                                                  -
                                                                            1   i   l 'SUC SD:\ Y                                                   I'
                                                                                                                                                    I

                                                                                i T "'\ :' \ r- . . ,    r ~ ,f , , )... ; ,.,
                                                                                1   l../\ ./ \..     \     1 ·v 1 i.,, l \   i

UNITED STATES DISTRICT COURT                                               'i Ff S:CTRONlC':'\LLY FlLFf>
SOUTHERN DISTRICT OF NEW YORK                                              ;i IX)C #:
------------------------------------------------------------X
GABINO GENAO,                                                              :i DATE FfLFD: __                                     ~J1JJ2w:\--   _J



                                   Plaintiff,
                  -against-                                             20 CIVIL 2441 (LJL)

                                                                          JUDGMENT
THE CITY OF NEW YORK, WARDEN SHARLISA
WALKER, SONYA FREEMAN, KATHLEEN
SANDS, OMAR SMITH, ALONSO MORGAN,
CORRECTION OFFICER KNEPPLE, AND
MELISSA RODRIGUEZ,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Opinion & Order dated May 25, 2021, defendants' motion to dismiss is GRANTED. Because the

Second Circuit has made clear that district courts "should not dismiss without granting leave to amend at least

once when a liberal reading of the complaint gives any indication that a valid claim might be stated," Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v. USAA Fed. Savings Bank, 171 F.3d 794, 795

(2d Cir. 1999)), the Plaintiff was granted sixty (60) days, until July 25, 2021, to file an amended complaint with

allegations that support his constitutional claims. Plaintiff has failed to file a timely amended complaint. The

Court certifies under 28 U.S.C. § I 915(a)(3) that an appeal from the order would not be taken in good faith, and

therefore in forma pauperis status is denied for the purpose of an appeal; accordingly, the case is closed.

Dated: New York, New York

          August 1 I, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                       Deputy Clerk
